STATE OF MINNESOTA

                                  IN SUPREME COURT

                                      A13-0445


Court of Appeals                                                           Dietzen, J.


Daniel Garcia-Mendoza,

                    Appellant,

vs.                                                           Filed: August 20, 2014
                                                           Office of Appellate Courts
2003 Chevy Tahoe,
Vin #1GNEC13V23R143453,
Plate #235JBM, et al.,

                    Respondents.

                            ________________________

Kirk M. Anderson, Anderson Law Firm, PLLC, Minneapolis, Minnesota, for appellant.

Michael O. Freeman, Hennepin County Attorney, Beverly J. Wolfe, Julie K. Bowman,
Assistant Hennepin County Attorneys, Minneapolis, Minnesota, for respondents.

Teresa Nelson, Saint Paul, Minnesota; and

Peter M. Routhier, Bruce Jones, Faegre Baker Daniels LLP, Minneapolis, Minnesota, for
amicus curiae American Civil Liberties Union of Minnesota.

Katelynn McBride, Anthony B. Sanders, Lee U. McGrath, Minneapolis, Minnesota, for
amicus curiae Institute for Justice.

Scott A. Hersey, Saint Paul, Minnesota, for amicus curiae Minnesota County Attorneys
Association.

Max A. Keller, Keller Law Offices, Minneapolis, Minnesota, for amicus curiae
Minnesota Society for Criminal Justice.
                            ________________________


                                            1
                                    SYLLABUS

       1.     Appellant has standing as an aggrieved party to challenge the civil

forfeiture under Minn. Stat. §§ 609.531-.5319 (2012) because he has a colorable interest

in the seized property.

       2.     The Fourth Amendment exclusionary rule adopted by the United States

Supreme Court to deter future Fourth Amendment violations is applicable to civil

forfeiture actions brought under Minn. Stat. §§ 609.531-.5319.

       Reversed and remanded.

                                      OPINION

DIETZEN, Justice.

       This case presents the issue of whether the exclusionary rule adopted by the

United States Supreme Court to deter future Fourth Amendment violations is applicable

to civil forfeiture actions brought under Minn. Stat. §§ 609.531-.5319 (2012). Appellant

Daniel Garcia-Mendoza was stopped by police officers on suspicion that he did not have

a valid driver’s license, and was issued a traffic citation. During an inventory search of

respondent 2003 Chevy Tahoe, 225 grams of methamphetamine were discovered.

Appellant was charged with first-degree possession of a controlled substance, and

respondents Tahoe and $611 in cash were seized. Appellant, who was served with notice

of seizure and intent to forfeit the seized property, filed a civil complaint demanding a

judicial determination of forfeiture. The district court granted the County’s motion for

summary judgment.         The court of appeals affirmed, concluding that the Fourth



                                            2
Amendment exclusionary rule does not apply to civil forfeiture actions. Because we

conclude that the exclusionary rule applies to civil forfeiture actions brought under Minn.

Stat. §§ 609.531-.5319, we reverse and remand to the court of appeals.

       On March 19, 2012, a Plymouth police officer and his partner observed appellant

in respondent 2003 Chevy Tahoe driving 62-63 miles per hour in a 60 mile-per-hour zone

on Interstate 94.    The officer conducted a registration check on the vehicle and

discovered that the vehicle was registered to Ricardo Cervantes-Perez,1 but also

determined there was no driver’s license information associated with the registered

vehicle. Based upon his experience, the officer concluded that it was likely the driver of

the vehicle did not have a valid driver’s license. Consequently, the officer stopped the

Tahoe and asked appellant for his driver’s license. Appellant gave him a Mexican ID

card that identified him as Ricardo Cervantes-Perez and admitted he did not have a

Minnesota driver’s license. The other officer spoke with the passenger and learned that

the passenger did not have a driver’s license.

       Appellant was issued a citation for driving without a Minnesota driver’s license.

The officer decided to have the vehicle towed because neither occupant could lawfully

drive the vehicle, and the location of the vehicle created a potential traffic hazard. The

other officer conducted an inventory search of the vehicle and found a crystal-like

substance inside a container that he recognized as methamphetamine. The substance later

tested positive as 225.9 grams of methamphetamine. Appellant and his passenger were


1
       Ricardo Cervantes-Perez is an alias of appellant.


                                             3
arrested and searched, and the officers found $611 in cash on appellant. The Tahoe and

cash were seized, and appellant was later served with notice and intent to forfeit the

seized property. The State charged appellant with first-degree possession of a controlled

substance in violation of Minn. Stat. § 152.021, subd. 2(a)(1) (2012).           Appellant

subsequently filed a civil forfeiture complaint in state district court demanding a judicial

determination of the forfeiture of the Tahoe and the $611 pursuant to Minn. Stat.

§ 609.5314, subd. 3.     The complaint was stayed pending resolution of appellant’s

criminal charges.

       In May 2012, appellant was indicted in federal court on three counts alleging that

appellant distributed methamphetamine on three different occasions from November 2,

2011, to February 1, 2012; and a fourth count alleging that appellant possessed with the

intent to distribute methamphetamine on March 19, 2012. The fourth count arose out of

the incident that resulted in appellant’s arrest and the seizure of the property that is the

subject of this appeal.2 Appellant moved to suppress the evidence seized on March 19 on

the ground that the stop and search of his vehicle violated the Fourth Amendment’s

prohibition against unreasonable searches and seizures.       United States v. Cervantes-

Perez, No. 12cr133, 2012 WL 3288674, at *4 (D. Minn. July 23, 2012). The magistrate

judge denied the motion, id., and the district court adopted the magistrate judge’s report

and recommendation, United States v. Cervantes-Perez, No. 12-133, 2012 WL 3288946,

at *1 (D. Minn. Aug. 10, 2012). Appellant subsequently pleaded guilty to and was

2
       As a result of the federal indictment, the State dismissed its criminal complaint
against appellant.


                                             4
convicted of count two of the federal indictment, which involved the distribution of

controlled substances on December 22, 2011. The other three counts were dismissed. As

part of the plea agreement, appellant agreed to:

       [F]orfeit any and all property constituting, or derived from, any proceeds
       [he] obtained, directly or indirectly, as the result of [his] violation, as well
       as any and all of [his] property used, or intended to be used, in any manner
       or part, to commit, or to facilitate the commission of [his] violation.

       The County subsequently moved for summary judgment in the state forfeiture

action. Appellant countered that the Fourth Amendment exclusionary rule applies to civil

forfeiture actions, and that the evidence supporting forfeiture was illegally obtained and

must be suppressed. The district court rejected appellant’s argument and granted the

motion, reasoning that appellant agreed in the plea agreement to forfeit the property and

that 21 U.S.C. § 853(a) (2012) (authorizing criminal forfeiture “to the United States”),

required forfeiture of the vehicle and cash. The court observed in dictum that if the

legality of the stop and seizure was an issue, the court would have suppressed the

evidence obtained on the ground that “there was neither a reasonable or articulable

suspicion for the [March 19] stop, nor a legitimate basis for the expansion of it.”

       The court of appeals affirmed the district court’s grant of summary judgment to

the County, but on different grounds. Garcia-Mendoza v. 2003 Chevy Tahoe, No. A13-

0445, 2013 WL 6152304, at *4 (Minn. App. Nov. 25, 2013). Prior to oral argument, the

court of appeals struck the federal court orders denying appellant’s motion to suppress on

the ground that the state district court had concluded the stop and search of appellant’s

vehicle was unconstitutional, and the County had failed to file a notice of related appeal



                                              5
to preserve that issue on appeal. Garcia-Mendoza v. 2003 Chevy Tahoe, No. A13-0445,

Order at 3 (Minn. App. filed Oct. 1, 2013). But the court denied appellant’s motion to

strike a collateral estoppel argument asserted by the County, concluding that the issue

was properly before it. Id. at 3-4. Ultimately, the court rejected appellant’s argument

that the Fourth Amendment exclusionary rule was applicable to civil forfeiture actions

and affirmed summary judgment in favor of the County. Garcia-Mendoza, 2013 WL

6152304, at *4. The court reasoned that the property was presumed to be forfeited under

Minn. Stat. § 609.5314, subd. 1(a)(1)(i), and that appellant failed to rebut the

presumption. Id. at *3-5.

       We granted review on the issue of whether the Fourth Amendment exclusionary

rule applies to civil forfeiture actions brought under Minn. Stat. §§ 609.531-.5319.3

                                             I.

       Initially, the County argues that appellant lacks standing to challenge the forfeiture

because he forfeited all of his right, title, and interest in the property when he pleaded

guilty and was convicted of count two of the federal indictment. Appellant counters that,

regardless of his guilty plea, it is undisputed that he was the registered owner of the

Tahoe and was in possession of the vehicle and cash at the time of the seizure.




3
       The County opposed review and requested conditional cross-review, arguing the
court of appeals erred in (1) failing to take judicial notice of the federal district court’s
order that the March 19 stop and search was lawful; and (2) failing to conclude that
appellant is collaterally estopped from relitigating the legality of the March 19 stop and
search. We denied the County’s petition for conditional cross-review.


                                             6
      Standing is a jurisdictional issue that may be raised at any time. Marine Credit

Union v. Detlefson-Delano, 830 N.W.2d 859, 864 n.3 (Minn. 2013). The lack of standing

bars consideration of a claim by the court. In re Custody of D.T.R., 796 N.W.2d 509, 512

(Minn. 2011). The standing doctrine requires that a party have a sufficient stake in a

justiciable controversy to seek relief from a court. Sierra Club v. Morton, 405 U.S. 727,

731-32 (1972); see also McCaughtry v. City of Red Wing, 808 N.W.2d 331, 338 (Minn.

2011); In re D.T.R., 796 N.W.2d at 512. Whether a party has standing is a question of

law that we review de novo. In re D.T.R., 796 N.W.2d at 512; State v. McBride, 666

N.W.2d 351, 360 (Minn. 2003). Because this case is here on a grant of a summary

judgment motion, appellant must show that there is a genuine issue of material fact as to

his standing in order to prevail. See Leamington Co. v. Nonprofits’ Ins. Ass’n, 615

N.W.2d 349, 354 (Minn. 2000) (concluding that issues of material fact as to plaintiff’s

standing precluded summary judgment).

      A party may acquire standing either by statute or as an aggrieved party who has

suffered some injury-in-fact. Marine Credit Union, 830 N.W.2d at 864 n.3; Lorix v.

Crompton Corp., 736 N.W.2d 619, 624 (Minn. 2007). To demonstrate an injury-in-fact,

the plaintiff must show “a concrete and particularized invasion of a legally protected

interest.” In re D.T.R., 796 N.W.2d at 512-13 (citation omitted) (internal quotation marks

omitted). Moreover, the injury must be fairly traceable to the challenged action of the

defendant and likely to be redressed by a favorable judicial decision. Lexmark Int’l, Inc.

v. Static Control Components, Inc., __ U.S. __, 134 S. Ct. 1377, 1386 (2014). We may

examine standing at various stages of the proceeding to determine if a party has standing.


                                            7
In re D.T.R., 796 N.W.2d at 512. Appellant argues that he was an aggrieved party at the

time of seizure, and therefore has standing.

       It is undisputed that appellant was the registered owner of the Tahoe and was in

possession of the vehicle and the cash at the time of the March 19 stop. Generally, these

facts are sufficient to create a colorable claim to the seized property. See United States v.

$304,980 in U.S. Currency, 732 F.3d 812, 818 (7th Cir. 2013) (concluding that the fact

that the money was found in the claimant’s possession was sufficient to give him a

colorable claim to the property and established his standing to contest forfeiture); United

States v. $557,933.89, More or Less, in U.S. Funds, 287 F.3d 66, 78 (2d Cir. 2002)

(“[A]n allegation of ownership and some evidence of ownership are together sufficient to

establish standing to contest a civil forfeiture.” (citation omitted) (internal quotation

marks omitted)).

       The County relies on 21 U.S.C. § 853(c) to argue that appellant lost title to the

vehicle and cash by pleading guilty to a drug trafficking charge in federal court. The

federal statute provides in relevant part:

       All right, title, and interest in property [subject to forfeiture under] this
       section vests in the United States upon the commission of the act giving
       rise to forfeiture under this section. Any such property that is subsequently
       transferred to a person other than the defendant may be the subject of a
       special verdict of forfeiture and thereafter shall be ordered forfeited to the
       United States, unless the transferee establishes in a hearing pursuant to
       subsection (n) of this section that he is a bona fide purchaser for value of
       such property who at the time of purchase was reasonably without cause to
       believe that the property was subject to forfeiture under this section.

21 U.S.C. § 853(c). This portion of the federal forfeiture statute is referred to as the

“relation-back provision” because it provides that the government’s interest in the


                                               8
property relates back to the date of the criminal offense. See, e.g., Caplin & Drysdale,

Chartered v. United States, 491 U.S. 617, 627-28 (1989); United States v. Holy Land

Found. for Relief and Dev., 722 F.3d 677, 686 n.5 (5th Cir. 2013).

       We have not previously had the opportunity to consider whether the relation-back

provision of 21 U.S.C. § 853(c) operates to divest an owner of any claim to forfeitable

property on the date of the criminal offense. The courts that have considered the issue

have concluded that the relation-back provision does not automatically divest an owner of

any claim to forfeitable property as of the date of the criminal offense and therefore does

not deprive an owner of standing to later challenge the forfeiture. See United States v.

500 Delaware St., 868 F. Supp. 513, 518 n.2 (W.D.N.Y. 1994), aff’d, 113 F.3d 310 (2d

Cir. 1997). Instead, those courts have concluded that title vests in the United States “at

the time of the court-ordered forfeiture and then relates back to the [criminal] act.”

United States v. Bailey, 419 F.3d 1208, 1213 (11th Cir. 2005) (emphasis added); see also

United States v. 92 Buena Vista Ave., 507 U.S. 111, 131-32 (1993) (Scalia, J.,

concurring) (stating that the relation-back provision “operates only upon entry of the

judicial order of forfeiture or condemnation”); Counihan v. Allstate Ins. Co., 25 F.3d 109,

112 (2d Cir. 1994) (interpreting an identical relation-back provision in the civil forfeiture

statute and concluding that “the statutory provision cannot serve to transfer ownership of

the property until there is a final judgment of forfeiture”). Put differently, the relation-

back provision of 21 U.S.C. § 853(c) is not triggered until there is a court-ordered

forfeiture of the property, and only after such an order does the statute operate to




                                             9
establish the government’s interest in the property retroactively to the date of the criminal

act.

          We conclude that a party is aggrieved and can challenge a civil forfeiture under

Minn. Stat. §§ 609.531-.5319 when the party has a colorable interest in the seized

property. It is undisputed that when the police seized the vehicle and cash, appellant was

not only the registered owner of the vehicle, but also had physical possession of the

vehicle and cash. Based upon these undisputed facts, appellant has established that he

has a colorable interest in the seized property sufficient to establish standing to challenge

civil forfeiture. The United States government has a potential interest in the property

pursuant to appellant’s plea agreement. But that interest does not become effective for

purposes of 21 U.S.C. § 853(c) until the federal court issues a forfeiture order. Here,

there is nothing in the record indicating that the federal court issued a forfeiture order

vesting retroactive title to the seized property in the United States government.4

Consequently, appellant has standing to challenge the County’s forfeiture of the vehicle

and cash.

                                              II.

          Appellant and several amici5 rely upon One 1958 Plymouth Sedan v. Pennsylvania

(Plymouth Sedan), 380 U.S. 693 (1965), to argue that the Fourth Amendment


4
          The parties agreed at oral argument that no federal court forfeiture order has been
issued.
5
       These amici include American Civil Liberties Union of Minnesota, Institute for
Justice, and Minnesota Society for Criminal Justice.


                                              10
exclusionary rule should apply to civil forfeiture actions brought under Minn. Stat.

§§ 609.531-.5319. The County and amicus Minnesota County Attorneys Association

respond that Plymouth Sedan is not controlling because subsequent decisions of the

United States Supreme Court have implicitly overruled it.

       Whether the Fourth Amendment exclusionary rule applies to civil forfeiture

actions is a legal question that we review de novo. See McCaughtry v. City of Red Wing,

831 N.W.2d 518, 521 (Minn. 2013). To resolve this issue, we will first provide an

overview of the controlled-substance forfeiture statutes and then examine the

applicability of the Fourth Amendment exclusionary rule to this civil forfeiture action.

       When property has been used to facilitate drug trafficking or the property

represents proceeds from such trafficking, that property is subject to forfeiture. Minn.

Stat. § 609.5311, subds. 2(a), 4(b).6      A civil forfeiture action under Minn. Stat.

§§ 609.531-5319 is an in rem action, generally independent of any criminal prosecution.

Minn. Stat. § 609.531, subd. 6a(a). When property used to facilitate drug trafficking or

representing proceeds from drug trafficking is seized, a person claiming an interest in the

property may file a demand for a judicial determination of the forfeiture. Minn. Stat.

§ 609.5314, subd. 3(a)-(b). The prosecuting agency seeking to forfeit property benefits

from an evidentiary presumption that money “found in proximity” to controlled


6
       Minnesota’s civil forfeiture statutes were significantly revised during the
pendency of this appeal. Act of May 6, 2014, ch. 201, 2014 Minn. Sess. Law Serv. 378,
378-80 (West) (to be codified at Minn. Stat. §§ 609.531, subd. 6a, 609.5314, subd. 3,
609.5316, subd. 3, 609.5318, subd. 1 (2014)). Because these amendments do not take
effect until August 1, 2014, they are not applicable to this proceeding. Id.


                                            11
substances and motor vehicles containing felony-level amounts of controlled substances

are subject to forfeiture. Minn. Stat. § 609.5314, subd. 1(a)(1)(i), subd. 2. A claimant of

the money or vehicle bears the burden to rebut this presumption by producing sufficient

evidence that (1) he or she owns the property; and (2) the property is not connected to

drug trafficking. Jacobson v. $55,900 in U.S. Currency, 728 N.W.2d 510, 522 (Minn.

2007); see also Minn. Stat. § 609.531, subd. 6a(c).

       The Fourth Amendment to the United States Constitution and Article I, Section

10, of the Minnesota Constitution protect the “right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures” by the

government. When evidence is seized in violation of the Fourth Amendment, the United

States Supreme Court has determined that the evidence is generally subject to

suppression in order to deter future Fourth Amendment violations. See Davis v. United

States, __ U.S. __, 131 S. Ct. 2419, 2426 (2011). Thus, the Court has established an

exclusionary rule that, when applicable, forbids the use at trial of evidence obtained in

violation of the Fourth Amendment. Herring v. United States, 555 U.S. 135, 139 (2009).

We have likewise concluded that evidence obtained in violation of Article I, Section 10,

of the Minnesota Constitution must be suppressed under the exclusionary rule. State v.

Askerooth, 681 N.W.2d 353, 370 (Minn. 2004).

       In Plymouth Sedan, the United States Supreme Court considered whether the

Fourth Amendment exclusionary rule applies to civil forfeiture actions. 380 U.S. at 696.

Law enforcement officers had stopped a car because it was “low in the rear”; during a

subsequent search of the vehicle, they discovered 31 cases of liquor without Pennsylvania


                                            12
tax seals. Id. at 694. The owner of the car was arrested and charged with illegal

possession of alcohol, and the Commonwealth brought a petition for forfeiture of the

automobile.7 Id. The trial court granted the owner’s motion to suppress, but the state

appellate court reversed, concluding that the exclusionary rule does not apply to civil

forfeiture actions. Id. at 695. The Supreme Court held that the Fourth Amendment

exclusionary rule is applicable to civil forfeiture actions.        Id. at 702.     The Court

determined that “a forfeiture proceeding is quasi-criminal in character” and “[i]ts object,

like a criminal proceeding, is to penalize for the commission of an offense against the

law.”    Id. at 700.    The Court reasoned that it would be anomalous to apply the

exclusionary rule in the criminal case against the owner of the car, but then not apply it in

the civil forfeiture case based on the same facts. Id. at 701.

        We have previously acknowledged that the United States Supreme Court is the

“final arbiter of the meaning and application of the United States Constitution.” State v.

Brist, 812 N.W.2d 51, 54 (Minn. 2012) (citation omitted) (internal quotation marks

omitted). Consequently, we have recognized that when we consider matters arising under

the United States Constitution, we are obligated to apply Supreme Court decisions if they

are on point and good law. Id.




7
        The Pennsylvania forfeiture statute provided in pertinent part: “No property rights
shall exist in any . . . vehicle . . . used in the illegal manufacture or illegal transportation
of liquor . . . and the same shall be deemed contraband and proceedings for its forfeiture
to the Commonwealth may . . . be instituted.” Plymouth Sedan, 380 U.S. at 694 n.2
(citation omitted).


                                              13
       Plymouth Sedan is on point and is good law. The question of whether the Fourth

Amendment exclusionary rule applies to civil forfeiture actions is the same question that

confronted the Supreme Court in Plymouth Sedan.          And the relevant facts and the

forfeiture statutes at issue in Plymouth Sedan and this case are similar. As recently as

1993, the Supreme Court cited the case as authority for the proposition that the

exclusionary rule applies to civil forfeiture actions. United States v. James Daniel Good

Real Prop., 510 U.S. 43, 49 (1993) (stating that the “Fourth Amendment does place

restrictions on seizures conducted for purposes of civil forfeiture,” and summarizing

Plymouth Sedan as holding that “the exclusionary rule applies to civil forfeiture”).

       The County argues that we should not apply Plymouth Sedan because the Supreme

Court has limited the application of the exclusionary rule to cases in which exclusion of

the evidence has a significant deterrent benefit. It is true that the Fourth Amendment

exclusionary rule has evolved since Plymouth Sedan was decided in 1965. Compare

Mapp v. Ohio, 367 U.S. 643, 655 (1961) (stating broadly that “all evidence obtained by

searches and seizures in violation of the Constitution is, by that same authority,

inadmissible in a state court”), with Hudson v. Michigan, 547 U.S. 586, 591 (2006)

(stating that the exclusionary rule is only applicable “where its deterrence benefits

outweigh its substantial social costs” (citation omitted) (internal quotation marks

omitted)). The current trend toward a more limited application of the exclusionary rule,

however, does not mean that the Court has abandoned its decision in Plymouth Sedan.

Cf. Brist, 812 N.W.2d at 57 (“Casting doubt on an opinion’s reasoning, however, is not




                                            14
the same as overruling the holding of a prior decision.”). Indeed, the Supreme Court has

not expressly overruled, modified, or clarified Plymouth Sedan.

      Further, the County argues the Supreme Court implicitly overruled Plymouth

Sedan in United States v. Ursery, 518 U.S. 267 (1996). The County’s argument is

without merit.8   In Ursery, the Supreme Court concluded that federal civil in rem

forfeitures are not “punishment” for purposes of the Double Jeopardy Clause. Ursery,

518 U.S. at 292. The Court’s decision in Ursery did not involve the Fourth Amendment

exclusionary rule, and the Court did not discuss or cite Plymouth Sedan. We therefore

must follow the Supreme Court’s dictate that “[i]f a precedent of this Court has direct

application in a case, yet appears to rest on reasons rejected in some other line of

decisions, [courts] should follow the case which directly controls, leaving to this Court

the prerogative of overruling its own decisions.” Rodriguez de Quijas v. Shearson/Am.

Express, Inc., 490 U.S. 477, 484 (1989).9


8
       A few courts have questioned Plymouth Sedan’s reasoning in light of Ursery, but
no court has concluded that Ursery overruled Plymouth Sedan. See, e.g., In re Forfeiture
of $180,975, 734 N.W.2d 489, 493 (Mich. 2007) (“[W]hile One 1958 Plymouth Sedan
has not been overruled and, thus, is still applicable, several subsequently decided cases
indicate that the underpinnings of One 1958 Plymouth Sedan have been weakened.”);
State v. One 1990 Chevrolet Corvette, 695 A.2d 502, 507 (R.I. 1997) (stating in dictum
that Plymouth Sedan “is of dubious authority in light of Ursery”).
9
        Other courts that have been asked to conclude that Plymouth Sedan is no longer
good law have declined to do so. See, e.g., Matter of Flowers, 474 N.W.2d 546, 548
(Iowa 1991) (“We are unwilling to anticipate the demise of Plymouth Sedan, however, in
the absence of a clear indication from the Supreme Court that it is no longer to be
followed.”); One 1995 Corvette v. Baltimore, 724 A.2d 680, 683-86 (Md. 1999)
(rejecting the lower court’s conclusion that Plymouth Sedan is no longer good law and
applying the exclusionary rule to a civil in rem forfeiture action).


                                            15
       We conclude that the Fourth Amendment exclusionary rule applies to civil

forfeiture actions brought under Minn. Stat. §§ 609.531-.5319.          The United States

Supreme Court determined in Plymouth Sedan that the Fourth Amendment exclusionary

rule applies to civil forfeiture actions brought under a statute that is similar to the civil

forfeiture statute in this case. Because Plymouth Sedan is on point and good law, we

conclude that the Fourth Amendment exclusionary rule applies to civil forfeiture actions

brought under Minn. Stat. §§ 609.531-.5319.10

                                            III.

       The County argues that even if the Fourth Amendment exclusionary rule applies to

civil forfeiture actions, we should affirm the court of appeals because: (1) appellant is

collaterally estopped from relitigating the determination of the federal district court that

the March 19 stop and search did not violate appellant’s Fourth Amendment rights;

(2) appellant’s factual admissions in the federal guilty plea agreement in which he agreed

to give up his rights to property obtained as a result of his drug trafficking offense

provide an independent basis for forfeiture of the seized property; (3) appellant’s

exclusive remedy to suppress the challenged evidence is Minn. Stat. § 626.21 (2012) (“A

person aggrieved by an unlawful search and seizure may move . . . to suppress the use, as

evidence, of anything so obtained . . .”), but appellant waived that remedy by not


10
        Because we conclude that the Fourth Amendment exclusionary rule applies to
civil forfeiture actions, we need not analyze whether the exclusionary rule applies under
the Minnesota Constitution. See State v. Jackson, 742 N.W.2d 163, 180 (Minn. 2007)
(declining to reach whether suppression was required under the Minnesota Constitution
because suppression was required under the United States Constitution).


                                             16
asserting it; and (4) the district court erred when it observed in dictum that the March 19

stop and search violated appellant’s Fourth Amendment rights.

       Because we did not grant review on any of the aforementioned four issues, they

are not before us, and therefore we decline to reach them. Specifically, the County raised

the collateral estoppel issue in its petition for conditional cross-review, but we denied

review. See State v. Borg, 806 N.W.2d 535, 537 n.1 (Minn. 2011) (refusing to address

issues raised in a petition for cross-review that was denied). Moreover, neither appellant

nor the County raised the plea agreement argument, the exclusive statutory remedy

argument, or the argument that the state district court erred in observing in dictum that

the March 19 stop violated appellant’s Fourth Amendment rights in their petitions to this

court. See Anderly v. City of Minneapolis, 552 N.W.2d 236, 239-40 (Minn. 1996)

(declining to reach issue “not raised in either a petition for further review or a conditional

petition for further review”); Hoyt Props., Inc. v. Prod. Res. Grp., 736 N.W.2d 313, 317,

n.1 (Minn. 2007) (concluding that two issues argued by appellants in their brief but not

raised in their petition for review were “beyond the scope of th[e] appeal and [would] not

be considered”).

       In summary, we conclude that appellant has standing to challenge the forfeiture of

the vehicle and cash and that the Fourth Amendment exclusionary rule applies to civil

forfeiture actions brought under Minn. Stat. §§ 609.531-.5319. Accordingly, we reverse

the court of appeals and remand the case to that court for further proceedings consistent

with this opinion, including for consideration of the County’s other arguments. See

Eagan Econ. Dev. Auth. v. U-Haul Co. of Minn., 787 N.W.2d 523, 539 (Minn. 2010)


                                             17
(“[W]e reverse and remand to the court of appeals to consider the property owners’ other

claims.”); Baker v. Baker, 753 N.W.2d 644, 653 (Minn. 2008) (“The court of appeals did

not address these arguments . . . and they are not before us on review. Accordingly, we

remand to the court of appeals for consideration of these alternative arguments.”).

       The procedural posture and merits of the County’s additional arguments are

disputed.11 By remanding to the court of appeals, we express no opinion on whether the

court of appeals was correct in its prior rulings or on whether the court of appeals should

reconsider its rulings on remand. We also express no opinion on whether the County has

forfeited its right to raise any of these issues on appeal. On remand, the court of appeals

must determine whether it will address the merits of each of these issues.

       Reversed and remanded.




11
        For example, the court of appeals denied appellant’s motion to strike the County’s
collateral estoppel argument. Garcia-Mendoza v. 2003 Chevy Tahoe, No. A13-0445,
Order at 3-4 (Minn. App. filed Oct. 1, 2013). But the court of appeals did not address
that issue in its decision. Garcia-Mendoza, 2013 WL 6152304, at *3. On the other hand,
the court of appeals granted appellant’s motion to strike the County’s argument that the
state district court erred by observing in dictum that the stop and search was unlawful
because the County did not file a notice of related appeal raising the issue. Garcia-
Mendoza v. 2003 Chevy Tahoe, No. A13-0445, Order at 3 (Minn. App. filed Oct. 1,
2013).


                                            18